Citation Nr: 1636917	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at The Villages Regional Hospital from May 13, 2012 through May 15, 2012.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who had active service from January 1950 to June 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 administrative decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida (the Agency of Original Jurisdiction (AOJ)).  The Veteran requested a videoconference hearing before the Board, and was notified by letter in June 2016 (and reminded by letter in early July 2016) that such hearing was scheduled in July 2016.  However, he did not appear for the hearing, and the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Which statute applies is generally dependent on whether the Veteran has an adjudicated service-connected disability.  38 U.S.C.A. § 1728 authorizes payment or reimbursement for qualifying emergency services provided for service-connected conditions, nonservice-connected disabilities associated with and aggravating a service-connected disability, or any disability if the Veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature.  38 U.S.C.A. § 1725 authorizes payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions.  

This case has been complicated somewhat because it is unclear which statute the VAMC has applied.  In its decision (as reflected in letters dated July 23, 2012) denying payment or reimbursement of unauthorized medical expenses incurred during the Veteran's hospitalization at The Villages Regional Hospital beginning on May 13, 2012, the AOJ stated that it considered his claim under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725.  However, in an October 2012 statement of the case (SOC), the AOJ indicated that the Veteran was not eligible for the Veterans Millennium Health Care and Benefits Act benefits (despite having already granted him payment for his initial period of hospitalization beginning on May 7, 2012), and did not set forth the statutory provisions that it applied in continuing to deny payment for services rendered beyond the date the emergency resolved.  Additional development is needed in part to clarify (with notice to the Veteran) the statutory provisions (each containing its own implementing regulations) applied.  Notably, the definition of "emergency treatment" is the same under both 38 U.S.C.A. § 1725 and § 1728.  

By way of background, the Veteran was hospitalized at The Villages Regional Hospital from May 7, 2012 through May 15, 2012, for treatment related to decompensated systolic heart failure.  He was admitted on May 7, 2012 with complaints of shortness of breath, with an admitting impression of congestive heart failure secondary to ischemic cardiomyopathy, on top of other diagnoses to include chronic obstructive pulmonary disease (COPD).  In October 2012 a VA physician, after a second review of the private hospital records, determined that the Veteran  had improved with treatment and was stabilized on May 12, 2012, but was subsequently kept over the weekend for elective ICD (implantable cardioverter defibrillator) implantation - a pacemaker implant - on May 14, 2012.  The Veteran has established service-connection for asbestosis with COPD, rated 60 percent, and also has been awarded a total disability rating based on individual unemployability (TDIU), effective from October 2000.  (Given the foregoing, it would appear that the provisions of 38 U.S.C.A. § 1728 apply.)   

VA has paid for medical services the Veteran received at the private hospital for the initial inpatient period of May 7, 2012 through May 12, 2012; he is appealing VA's denial of payment for continuing inpatient services provided from May 13, 2012 through May 15, 2012 (i.e., the period during which, as a VA physician found, his emergency had resolved and he was stabilized and could have safely been transferred to a VA facility for further inpatient medical care).  

As noted previously, the VAMC stated in its decision of July 23, 2012 that it considered the Veteran's claim under 38 C.F.R. § 1725.  Under the implementing regulations of 38 U.S.C.A. § 1725, the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  38 C.F.R. § 17.1001(d).  VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment:  (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if:  (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).

In other words, under 38 U.S.C.A. § 1725 and its implementing regulation, 38 C.F.R. § 17.1005, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  It is further noted that under 38 U.S.C.A. § 1728 and its implementing regulation, 38 C.F.R. § 17.121, VA is likewise authorized to make payment beyond the point of stabilization if certain criteria are met.  The circumstances under which VA will continue to pay for emergency treatment at a non-VA facility, and the criteria under which VA will approve claims for payment for continued, non-emergency treatment are essentially the same as those specified in 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1005(c).  See 38 U.S.C.A. § 1728(c); 38 C.F.R. § 17.121(b).  Thus, for purposes of deciding the critical issue for this claim, the criteria under the two statutes and their implementing regulations do not vary.  

The Board has determined that additional evidentiary development is necessary.  A remand is required to secure possible outstanding VA administrative or telephone records, dated from May 7, 2012 through May 15, 2012, to determine whether the conditions for payment or reimbursement of hospital expenses at The Villages Regional Hospital beyond the point of stability can be met.  Certain VA records are already in the claims file, such as a telephone encounter note indicating that the Veteran called the VAMC on May 9, 2012 to inform it that he was hospitalized at The Villages Regional Medical Center, and he requested a call back from his primary care physician for a second opinion about getting a pacemaker implanted (which the private hospital advised and wanted to do "right away").  However, there are no other VA records during the Veteran's inpatient stay to indicate there were further communications, to include any discussions about transferring the Veteran to a VA facility and regarding whether VA had beds available.  Any such outstanding VA administrative or telephone records from VA personnel existing may shed further light on whether payment or reimbursement here can be made beyond the point of stabilization, and must be secured for the record.  

A remand is also necessary for the AOJ to seek complete private hospital records (from The Villages Regional Hospital), including any outstanding administrative or telephone records, dated from May 7, 2012 through May 15, 2012 (for the purpose of determining whether it made reasonable attempts to transfer the Veteran to a VA or other Federal facility during his inpatient stay including after the point at which the Veteran was stabilized).  Such records may also shed light on whether VA had beds available from May 13, 2012 through May 15, 2012.  Certain treatment records from this private provider are already in the claims folder, to include two medical records dated May 9, 2012, wherein reference is made for the need to obtain VA permission or approval before undertaking further treatment to implant a pacemaker; there are no additional records showing whether VA approval was actually sought and received or whether the private hospital contacted the VAMC to request transfer of the Veteran.  

Furthermore the October 2012 SOC did not include a citation to, and discussion of ,the provisions for "stabilization" and for payment beyond the point of stabilization, under the applicable statute and implementing regulations.  A SOC or SSOC issued to a claimant must be complete enough to allow the claimant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.29.  To ensure due process, the VAMC should issue a SSOC that includes citation to the relevant laws and regulations and adjudicates the issue of stabilization and payment beyond the point of stabilization for the Veteran's unauthorized medical expenses claim.  

Finally, the Board notes that in statements dated August 2, 2012 and September 6, 2012, the Veteran indicated that he had filed a notice of disagreement (NOD) on July 19, 2012 in regard to VA's denial of payment for emergency services.  He indicated that he was enclosing a copy of the NOD, dated July 19, 2012.  Neither the original NOD nor a copy of the NOD dated July 19, 2012 is in the claims file.  Moreover, in an August 2, 2012 statement, the Veteran referred to VA letters, dated July 18, 2012 and July 23, 2012, which were notifications that payment of medical services had been denied.  The July 18, 2012 VA letter, in particular, is not in the claims file.  It is possible that the two missing records (the July 19, 2012 NOD and the July 18, 2012 VA letter) may only be relevant to the period of the Veteran's inpatient stay for which medical services have already been paid by the VA (i.e., from May 7, 2012 through May 12, 2012), but the Board cannot make that determination unless the records are available for review.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain, for association with the claims file, a VA letter dated July 18, 2012 (purportedly notifying the Veteran that payment for emergency medical services was denied) and a statement from the Veteran on VA Form 21-4138 dated July 19, 2012 (purportedly his NOD with VA's denial of his claim).  Such records are mentioned in the Veteran's statements, dated August 2, 2012 and September 6, 2012, but are not associated with either his paper claims file or his electronic claims file.  

2.  The AOJ should secure all available medical, administrative, and/or telephone records from the appropriate VA clinic or VAMC to determine whether The Villages Regional Hospital made reasonable attempts to contact VA and transfer the Veteran to the nearest VAMC or other Federal facility during the period from May 7, 2012 through May 15, 2012, and whether VA had beds available and accepted the transfer if VA was indeed contacted.  Such records may be relevant to the issue of whether payment or reimbursement should be made beyond the point of stabilization, which was determined by a VA physician to be on May 12, 2012.  

If such records exist, they should be obtained and associated with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file by the VAMC.  If the records are not available, it should be so documented in the record.  

3.  The AOJ should secure for the record all available medical, administrative, and/or telephone records from The Villages Regional Hospital to determine whether it made reasonable attempts to contact VA and transfer the Veteran to the nearest VAMC or other Federal facility during the period from May 7, 2012 through May 15, 2012, and whether VA had beds available and accepted the transfer if VA was indeed contacted.  Such records may be relevant to the issue of whether payment or reimbursement should be made beyond the point of stabilization, which was determined by a VA physician to be on May 12, 2012.  The Veteran's assistance (by providing authorization for VA to obtain the records on his behalf (VA Forms 21-4142)) may be necessary for such development. 

The AOJ should document in the record the efforts to secure these private records.  If no further private records from The Villages Regional Hospital are available, it should be so noted in the claims folder. 

4.  After the foregoing development is completed, the AOJ should review the claim for payment/reimbursement for unauthorized medical expenses incurred during the Veteran's private hospitalization at The Villages Regional Hospital in May 2012, in light of the additional evidence, and adjudicate whether payment or reimbursement should be made beyond the point of stabilization (i.e., for the period of May 13, 2012 through May 15, 2012).  If the benefit sought is not granted, the AOJ should issue an appropriate supplemental SOC (containing citation to and discussion of the relevant provisions for "stabilization" and the conditions for payment beyond the point of stabilization); afford the Veteran and his representative opportunity to respond; and return the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

